IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2016 Term
                                                                        FILED
                                                                     April 7, 2016
                                                                       released at 3:00 p.m.
                             Nos. 14-0749 and 15-0009                RORY L. PERRY, II CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA




                       LAWYER DISCIPLINARY BOARD,
                                Petitioner,

                                         v.

                           HEIDI M. GEORGI STURM,
                                  Respondent.



                           Lawyer Disciplinary Proceeding

                      Nos. 12-05-267; 12-05-268 and 14-05-346


             LAW LICENSE SUSPENDED AND OTHER SANCTIONS



                           Submitted: February 23, 2016
                               Filed: April 7, 2016

Jessica H. Donahue Rhodes, Esq.                       Heidi M. Georgi Sturm, Esq.
Lawyer Disciplinary Counsel                           Fairmont, West Virginia
Office of Disciplinary Counsel                        Respondent, Pro se
Charleston, West Virginia
Counsel for the Petitioner




JUSTICE WORKMAN delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT




              1.      “‘A de novo standard applies to a review of the adjudicatory record

made before the [Lawyer Disciplinary Board] as to questions of law, questions of application

of the law to the facts, and questions of appropriate sanctions; this Court gives respectful

consideration to the [Board’s] recommendations while ultimately exercising its own

independent judgment. On the other hand, substantial deference is given to the [Board’s]

findings of fact, unless such findings are not supported by reliable, probative, and substantial

evidence on the whole record.’ Syl. Pt. 3, Comm. on Legal Ethics of the West Virginia State

Bar v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).” Syl. Pt. 1, Lawyer Disciplinary

Bd. v. Conner, 234 W. Va. 648, 769 S.E.2d 648 (2015).



              2.      “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions or annulments of attorneys’

licenses to practice law.”   Syl. Pt. 3, Comm. on Legal Ethics of The W. Va. State Bar v.

Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).



              3.      “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary Procedure

enumerates factors to be considered in imposing sanctions and provides as follows: ‘In




                                               i
imposing a sanction after a finding of lawyer misconduct, unless otherwise provided in these

rules, the Court [West Virginia Supreme Court of Appeals] or Board [Lawyer Disciplinary

Board] shall consider the following factors: (1) whether the lawyer has violated a duty owed

to a client, to the public, to the legal system, or to the profession; (2) whether the lawyer

acted intentionally, knowingly, or negligently; (3) the amount of the actual or potential injury

caused by the lawyer’s misconduct; and (4) the existence of any aggravating or mitigating

factors.’” Syl. Pt. 4, Office of Lawyer Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513
S.E.2d 722 (1998).



              4.      “Although Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates the factors to be considered in imposing sanctions after a finding of

lawyer misconduct, a decision on discipline is in all cases ultimately one for the West

Virginia Supreme Court of Appeals. . . .” Syl. Pt. 5, in part, Office of Lawyer Disciplinary

Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).



              5.      “Mitigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” Syl. Pt. 2, Lawyer Disciplinary Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550

(2003).




                                               ii
              6.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syl. Pt. 3,

Lawyer Disciplinary Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).



              7.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syl. Pt. 4, Lawyer Disciplinary Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550

(2003).



              8.     “‘“In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public


                                             iii
confidence in the ethical standards of the legal profession.” Syllabus Point 3, Committee on

Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).’ Syl. Pt. 5, Committee on

Legal Ethics v. Roark, 181 W. Va. 260, 382 S.E.2d 313 (1989).” Syl. Pt. 7, Office of Lawyer

Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).




                                             iv
Workman, Justice:



                 This lawyer disciplinary proceeding involves two separate Statements of

Charges1 issued against the Respondent Heidi M. Georgi Sturm by the Investigative Panel

of the Lawyer Disciplinary Board (“the LDB”). The LDB’s Hearing Panel Subcommittee

(“the HPS”) determined that Ms. Sturm committed violations of the West Virginia Rules of

Professional Conduct2 in connection with each action filed against her.             The HPS

recommended as sanctions for the Brown/Wright-Ochoa case that Ms. Sturm be

reprimanded, subjected to supervised practice for a period of two years, required to refund

the retainer fee, and required to pay the costs of the disciplinary proceeding. The HPS

recommended as sanctions for the Greynolds case that Ms. Sturm be reprimanded and pay

the costs of the disciplinary proceedings. Pursuant to Rule 3.12 of the West Virginia Rules

of Lawyer Disciplinary Procedure,3 the Court did not concur with the recommended

       1
        The first Statement of Charges concerns case No. 14-0749 involving complainant
Lael Brown and complainant Laverne G. Wright-Ochoa. We refer to this first action
throughout the opinion as the “Brown/Wright-Ochoa case.” The second Statement of
Charges involves case No. 15-0009 and was brought by complainant Kenneth L. Greynolds.
This case will be referred to as the “Greynolds case.” The Court consolidated the two cases
by order issued November 3, 2015.
       2
        The West Virginia Rules of Professional Conduct were amended by this Court by
order dated September 29, 2014, with a January 1, 2015, effective date for the amended rules
to take effect. Because Ms. Sturm’s conduct occurred prior to January 1, 2015, the former
version of the rules govern this case.
       3
           Rule 3.12 of the West Virginia Rules of Lawyer Disciplinary Procedure provides that
                                                                                (continued...)

                                                1

disposition of the HPS in the two lawyer disciplinary actions and scheduled oral argument.

The Court has before it the recommendations of the HPS, the parties’ briefs and oral

arguments, and all matters of record. Based upon our review, we find clear and convincing

evidence to support the factual findings of the HPS.4 We disagree, however, with the HPS’s

recommended sanctions of reprimand for each case and, accordingly, impose a ninety-day

suspension of Ms. Sturm’s law license and adopt the remaining sanctions recommended by

the HPS.



                   I. FACTUAL AND PROCEDURAL HISTORY

              Ms. Sturm has been a practicing member of the West Virginia State Bar since

her admission on October 9, 2003. Ms. Sturm’s conduct at issue in the disciplinary

proceeding occurred while she was practicing in Fairmont, West Virginia. The two cases at

issue are briefly discussed below.

                             A. Brown/Wright-Ochoa Case

              On August 17, 2010, Ms. Laverne G. Wright-Ochoa met with Ms. Sturm about

retaining her to represent Ms. Wright-Ochoa’s son, Lael Brown, who was incarcerated. Ms.

       3
         (...continued)
“[i]f the Court does not concur with the recommended disposition, the Clerk of the Supreme
Court of Appeals shall promptly establish a briefing schedule and notify the parties of the
date and time of oral argument . . . before the Supreme Court of Appeals.”
       4
       Rule 3.7 of the West Virginia Rules of Disciplinary Procedure requires allegations
of formal charges against a lawyer be proven by “clear and convincing evidence” in order
to recommend the imposition of discipline.

                                            2

Wright-Ochoa wanted to institute a habeas corpus proceeding for her son. On August 23,

2010, Ms. Sturm mailed Ms. Wright-Ochoa an “Attorney-Client Hourly and/or Flat Fee

Agreement.” That agreement provided for Ms. Wright-Ochoa to pay Ms. Sturm a general

retainer of $5,000. On August 27, 2010, Ms. Wright-Ochoa signed the retainer agreement

and returned it to Ms. Sturm. The record indicates that Ms. Wright-Ochoa gave Ms. Sturm

the full retainer amount of $5,000 in three different installments agreed upon by the parties.5



              Between August 27, 2010, and September 10, 2010, Ms. Wright-Ochoa

emailed Ms. Sturm about the time frames for filing a petition for habeas corpus for her son

and sent her documents regarding Mr. Brown’s case. When Ms. Sturm failed to respond to

her inquiries, Ms. Wright-Ochoa sent Ms. Sturm a letter on September 22, 2010, regarding

Ms. Sturm’s failure to communicate with her and Mr. Brown. Ms. Wright-Ochoa then

attempted to contact Ms. Sturm. Ms. Sturm responded to her that same day by email, stating

that she had been out of town for court and could not return any telephone calls. Ms. Sturm

sent Ms. Wright-Ochoa another email two days later, indicating that she had received Ms.

Wright-Ochoa’s messages, but had been unable to respond to her. She further stated in the

email that she should have the petition for habeas corpus completed “by the beginning of




       5
        The record also establishes that Ms. Sturm deposited some of the retainer received
into her business account and not into a client trust account.

                                              3

next week” and that she would need to review the petition with Mr. Brown in order to obtain

his signature before she could file it in the circuit court.



               Ms. Wright-Ochoa emailed Ms. Sturm the day after receiving Ms. Sturm’s

second email. Ms. Wright-Ochoa told Ms. Sturm that she had not received a signed copy of

the fee agreement and she requested to meet with her on October 1, 2010, because Ms.

Wright-Ochoa would be in town for a hearing concerning Mr. Brown. Ms. Wright-Ochoa

also sent the attorney additional information about Mr. Brown’s case.



               On September 28, 2010, Ms. Sturm responded to Ms. Wright-Ochoa’s email,

indicating that she would leave a copy of the signed fee agreement for her to pick up. Ms.

Sturm was also going to leave a copy of the petition for habeas corpus for Ms. Wright­

Ochoa’s review and another copy for Ms. Wright-Ochoa to provide to Mr. Brown for review.

On that same day, Ms. Wright-Ochoa sent a letter to Ms. Sturm, again requesting a meeting

as they had not met since the initial consultation in August.



               In an email that was sent the next day, September 29, 2010, Ms. Wright-Ochoa

informed Ms. Sturm that she would be unable to stop by her office prior to meeting with Mr.

Brown. Ms. Wright-Ochoa also sent Ms. Sturm additional documents about the case and

expressed to Ms. Sturm that she was upset because she wanted to meet with Ms. Sturm. The


                                                4

same day, Ms. Sturm sent Mr. Brown a copy of the petition for habeas corpus that she had

prepared for him to review. Ms. Sturm had not visited Mr. Brown, but stated in the

communication included with the petition that she was going to visit him soon to discuss the

petition with him and have him sign it.



                 On October 1, 2010, Ms. Wright-Ochoa again emailed Ms. Sturm asking for

a meeting as they had not meet since the original meeting. Three days later, Ms. Sturm

answered Ms. Wright-Ochoa’s email and stated that she had other clients and matters to work

on and that she did “not have time to sit at [her] desk waiting for emails from” Ms. Wright-

Ochoa. Ms. Sturm further indicated that the process with the habeas petition could take some

time and that she would meet with her the next time she was in town.



                 On October 4, 2010, Ms. Wright-Ochoa received a draft of the habeas petition.

She made comments and sent them back to Ms. Sturm. Ms. Sturm indicated to Ms. Wright-

Ochoa that she would make various changes and send her a copy of the final petition within

a few weeks. Throughout the remainder of October, there were various communications

between Ms. Sturm and Ms. Wright-Ochoa about setting up another appointment and sending

a filing fee for the petition, which Ms. Wright-Ochoa agreed to do and did do6 at the end of

the month.


       6
           Ms. Sturm never cashed the $200 check, dated October 15, 2010, for the filing fee.

                                               5

              In early November, there were additional communications between Ms.

Wright-Ochoa and Ms. Sturm, including Ms. Wright-Ochoa sending Ms. Sturm additional

documents about her Mr. Brown’s case and requesting a meeting so that Ms. Sturm could

explain the matter to her son’s father. Around November 11, 2010, Ms. Sturm indicated in

an email to Ms. Wright-Ochoa that the petition for habeas corpus would be ready by the end

of the next week.



              In a November 24, 2010, email to Ms. Sturm, Ms. Wright-Ochoa inquired

about whether Ms. Sturm had visited Mr. Brown or completed the petition. Ms. Sturm

responded that she was sorry that she had not provided the petition to Ms. Wright-Ochoa

sooner, but her children had been sick and she had been dealing with several family friends

who had passed away.



              Another month passed during which Ms. Wright-Ochoa sent Ms. Sturm more

documents about her son’s case, as well as requested information about the petition. Ms.

Sturm did not respond to Ms. Wright-Ochoa until January 25, 2011, when she emailed Ms.

Wright-Ochoa. According to the email, Ms. Sturm’s daughter needed surgery over the

Christmas holiday and Ms. Sturm was still working on the petition–the petition that Ms.

Sturm had told Ms. Wright-Ochoa would be completed before Thanksgiving.




                                            6

              On February 22, 2011, Ms. Wright-Ochoa informed Ms. Sturm that Mr. Brown

was ineligible for parole. Then, during the first week of March, Ms. Wright-Ochoa inquired

about the status of the petition for habeas corpus on two different occasions. Ms. Sturm

failed to respond to the inquires until March 22, 2011, again telling Ms. Wright-Ochoa that

the completed habeas petition “should” be competed by the end of the month.



              Several month passed until July 12, 2011. By certified letter on that date from

Ms. Wright-Ochoa to Ms. Sturm, Ms. Wright-Ochoa states that she had not heard from Ms.

Sturm since March, that she had not received the habeas petition for Mr. Brown, and that Ms.

Sturm had not visited Mr. Brown to get his input regarding the petition.



              On that same date, Mr. Brown also sent a letter to Ms. Sturm requesting a

refund of the $5,000 retainer that his mother had paid to her. Mr. Brown also indicated that

he had not received any communication from Ms. Sturm since October of 2010, wherein she

indicated that she would visit with him to go over the habeas petition. Mr. Brown also

requested an accounting of the fees and itemization of costs. Another month passed and on

August 2, 2011, Ms. Wright-Ochoa sent a second certified letter requesting refund of the

unearned attorney fees and itemization of costs.




                                             7

              Finally, on August 18, 2011, Mr. Brown, pro se, filed a petition for habeas

corpus in Monongalia County, West Virginia.



              Ms. Wright-Ochoa and Mr. Brown went several more months without any

communication from Ms. Sturm. On February 10, 2012, Ms. Wright-Ochoa called Ms.

Sturm’s office and discovered that Ms. Sturm’s office phone was disconnected. Ms. Wright-

Ochoa, upon discovering through another attorney that Ms. Sturm’s office phone was back

in service, made several phone calls to Ms. Sturm’s office leaving messages, none of which

were returned by the attorney.



              After the passage of several more months with no communication from Ms.

Sturm, on May 3, 2012, Ms. Wright-Ochoa and Mr. Brown filed complaints against the

attorney with the Office of Disciplinary Counsel (“the ODC”). The complaints were opened

for investigation and the ODC asked Ms. Sturm to file a response. On May 24, 2012, Ms.

Sturm’s response was received by ODC. Ms. Sturm admitted that she agreed to represent

Mr. Brown; that Ms. Wright-Ochoa was very involved in the case; that she had spent at least

eighteen to twenty hours on the case; that she had met with Ms. Wright-Ochoa on Saturdays

when she was in town, which meetings “usually lasted one to two hours[;]” that she had

received a lot of emails, letters, and documents from Ms. Wright-Ochoa; that she had

provided a draft of the habeas petition to Ms. Wright-Ochoa, who had made changes that Ms.


                                            8

Sturm had incorporated into the petition; that she not heard from Ms. Wright-Ochoa for

several months; that she had provided another copy of the draft petition to Ms. Wright-

Ochoa, but had not gotten any response; that Ms. Sturm did not want to file the petition

without receiving a response from Ms. Wright-Ochoa; that Ms. Sturm was ready to file the

petition if Ms. Wright-Ochoa gave her permission; and that she had sent a copy of the

petition to Mr. Brown and had never received a response from him.



              By letter dated June 12, 2012, the ODC requested Ms. Sturm to answer the

following questions concerning the complaint: 1) what was the status of the petition; 2) why

was Ms. Sturm’s office telephone service cut off; and 3) what was Ms. Sturm’s response to

the allegation of her failure to communicate. The ODC also asked Ms. Sturm to provide an

accounting of the work performed in the case.



              Ms. Sturm failed to respond to the June 12, 2012, letter. By letter dated June

26, 2012, the ODC asked the Respondent if she ever explained the habeas process to Mr.

Brown and again requested an accounting of the work performed. Ms. Sturm again failed

to answer the second letter from ODC.



              On August 9, 2012, the ODC sent additional letters by both certified and

regular mail to Ms. Sturm again requesting answers to the above-mentioned inquiries. By


                                             9

letter dated August 16, 2012, Ms. Sturm finally responded to the ODC’s inquiries, by first

apologizing for her failure to respond earlier. She stated that “[d]ue to several transitions in

. . . [her] office, this particular correspondence was not properly filed for . . . [her] to

address.” Ms. Sturm answered the ODC’s inquiries, stating that the petition was ready to

file; that there was a brief disruption in her phone service that was remedied as soon as she

became aware of it;7 and that she did return Ms. Wright-Ochoa’s emails and phone calls. Ms.

Sturm also provided an accounting of work performed as follows: “Telephone, email

conferences[:] 4.1 hours[;]Review of documents from L.W.O[:] 11.3 hours[;] Research: 7.8

hours[;] Draft Petition: 8.7 hours[;] In-person conferences w/clients[:] 1.7 hours[.]” Ms.

Sturm indicated that she had spent additional time on this case, but did not bill for it. She

also stated that she had not included the costs for copies and postage and that she had

“consulted other counsel about this case for additional insight into the Petition as well as

advice on specifics that make a petition successful.”



              Mr. Brown testified that he was released from incarceration in January of 2013

after completing his sentence. By letter dated January 30, 2014, about a year later, ODC

requested a status report of Mr. Brown’s case. Ms. Sturm again failed to respond. By letter

dated February 25, 2014, ODC sent another letter by certified and regular mail requesting the


       7
       Interestingly, Ms. Sturm commented that she was “not quite sure why Ms. Wright-
Ochoa is alleging my telephone service was inactive and at what time that allegedly
occurred.” Ms. Sturm, however, did not explain why there was a service disruption.

                                              10

same information. Ms. Sturm responded to this letter that she had had no contact with Ms.

Wright-Ochoa due to the pending ethics complaint and that she could provide a copy of the

habeas petition to Ms. Wright-Ochoa.



                                    B. Greynolds Case

              Ms. Sturm previously had represented Kenneth L. Greynolds in criminal

matters before the case at issue. On December 12, 2012, she represented him in a criminal

proceeding in which Mr. Greynolds accepted a plea offer and pled guilty8 to three felonies.

Mr. Greynolds was sentenced for the crimes. Thereafter, Mr. Greynolds decided that he

wanted to appeal his convictions.



              On January 15, 2013, the circuit court appointed Ms. Sturm to represent Mr.

Greynolds “for the purpose of filing an appeal.” In the order of appointment, the court

further directed that Ms. Sturm “is instructed to contact the defendant forthwith.”



              By letter dated January 17, 2013, Ms. Sturm, without ever meeting with Mr.

Greynolds to discuss his desire to appeal his criminal convictions, wrote the following to

him: “I have reviewed the case file and the plea and sentencing order. There are no grounds


       8
         The plea was a Kennedy or Alford plea wherein Mr. Greynolds did not have to admit
guilt to any of the crimes. See Kennedy v. Frazier, 178 W. Va. 10, 357 S.E.2d 43 (1987) and
North Carolina v. Alford, 400 U.S. 25 (1970).

                                            11

for you to appeal this order. There is no question as to jurisdiction, the sentence or whether

you wished to enter the plea. Therefore, there are no legitimate grounds upon which to

appeal.”



              Mr. Greynolds denied ever receiving the foregoing letter. After sending the

letter, Ms. Sturm took no action regarding Ms. Greynolds’ appeal. Because of Ms. Sturm’s

inaction, Mr. Greynolds twice wrote to the circuit court – in June 2013 and in June of 2014.

In June 2013, Mr. Greynolds indicated that he had attempted to contact Ms. Sturm on several

occasions without success. In June 2014, Mr. Greynolds asked that a new attorney be

appointed. On June 10, 2014, the circuit court responded to Mr. Greynolds regarding his

request for a new attorney. The circuit court informed Mr. Greynolds that the time frame to

appeal had passed and that the court would not appoint new counsel to represent him.



              Mr. Greynolds filed an ethics complaint on June 25, 2014, alleging that his

post-conviction rights had been violated by Ms. Sturm. Specifically, Mr. Greynolds alleged,

inter alia, that Ms. Sturm had failed to file for suspension of execution of his sentence and

thereby prevented his release on probation; failed to file for correction or reduction of

sentence; failed to file a notice of appeal with the West Virginia Supreme Court; and failed

to file a petition for appeal with this Court.




                                                 12

              The ODC wrote to Ms. Sturm on June 30, 2014, asking for a response to Mr.

Greynolds’ complaint. Ms. Sturm failed to respond. By letter dated July 29, 2014, sent by

both certified and regular mail, the ODC again requested Ms. Sturm to respond to the

complaint filed against her.



              The ODC received three responses from Ms. Sturm dated August 1, 2014,

September 19, 2014, and September 26, 2014. In her responses, Ms. Sturm stated she had

provided Mr. Greynolds with a copy of the plea and sentencing order that was entered in his

case. Ms. Sturm indicated that the order was initially returned to her office and that she “had

forwarded it to Mr. Greynolds at Huttonsville.” Ms. Sturm also stated that she had informed

Mr. Greynolds, by letter dated January 17, 2014, that she “would not be able to appeal this

decision as there was no issue relating to the jurisdiction, the sentence, or the voluntariness

of entry of the plea as he did not choose to take the matter to trial and instead entered to a

plea and sentencing agreement.” As Ms. Sturm told the ODC in a subsequent letter,

              [a]s I am required to certify an appeal by signing the statement
              “I hereby certify that I have performed a review of the case that
              is reasonable under the circumstances and I have a good faith
              belief that an appeal is warranted[,]” I could not under the
              circumstances file an appeal.

While Ms. Sturm also stated that Mr. Greynolds “could have contacted the Circuit Judge and

requested a new attorney be appointed to represent him on his appeal[,]” she said nothing

about her trying to withdraw from the case.



                                              13

                         C. Hearing Panel Subcommittee Proceedings

                  On May 4, 2014, the HPS heard testimony from Ms. Wright-Ochoa, Mr.

Brown, Mr. Greynolds and Ms. Sturm. As a result of the testimony and the exhibits received,

the HPS determined that in the Brown/Wright-Ochoa case, Ms. Sturm had violated Rule 1.19

and Rule 1.310 of the West Virginia Rules of Professional Conduct because “she neglected

Mr. Brown’s case and failed to timely file a Petition for Habeas Corpus for Mr. Brown.”

The HPS also found that Ms. Sturm violated Rule 1.4,11 due to Ms. Sturm’s failure to respond

to Mr. Brown’s requests for information and her failure “to explain the matter” to him.

Further, Ms. Sturm was found to have violated Rule 1.8,12 because she “failed to seek Mr.


        9
        Rule 1.1 of the West Virginia Rules of Professional Conduct provided: “A lawyer
shall provide competent representation to a client. Competent representation requires the
legal knowledge, skill, thoroughness and preparation reasonably necessary for the
representation.”
        10
        Rule 1.3 of the West Virginia Rules of Professional Conduct provided that “[a]
lawyer shall act with reasonable diligence and promptness in representing a client.”
        11
         Rule 1.4 of the West Virginia Rules of Professional Conduct provided that “[a]
lawyer shall keep a client reasonably informed about the status of a matter and promptly
comply with reasonable requests for information[,]” and “[a] lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make informed decisions regarding
the representation.”
        12
             Rule 1.8 of the West Virginia Rules of Professional Conduct provided, in relevant
part:

                         (f) A lawyer shall not accept compensation for
                  representing a client from one other than the client unless:
                                                                                 (continued...)

                                                14

Brown’s consent after consultation to accept compensation from Ms. Wright-Ochoa for Mr.

Brown’s case and failed to prevent any interference with her independence of professional

judgment and the attorney client relationship[.]” The HPS also found that Ms. Sturm

violated Rule 1.14,13 as Ms. Sturm “failed to reasonably maintain a normal client-attorney

relationship with Mr. Brown when she understood that he had an impairment[.]” The HPS

found that “[b]ecause . . . [Ms. Sturm] failed to properly deposit all of the retainer fee with




       12
            (...continued)
                         (1) the client consents after consultation;
                         (2) there is no interference with the lawyer’s
                  independence of professional judgment or with the client-lawyer
                  relationship; and
                         (3) information relating to representation of a client is
                  protected as required by Rule 1.6.
       13
         Rule 1.14(a) of the West Virginia Rules of Professional Conduct provided that
“[w]hen a client’s ability to make adequately considered decisions in connection with the
representation is impaired, whether because of minority, mental disability or for some other
reason, the lawyer shall, as far as reasonably possible, maintain a normal client-lawyer
relationship with the client.”

                                                15

the client’s trust account, she . . . violated Rule[] 1.1514. . . .” Additionally, the HPS found

that Ms. Sturm violated Rule 1.16(d)15 as follows:

                       [Ms. Sturm]. . . provided evidence that she worked on
                 and completed a draft version of Mr. Brown’s habeas petition.
                 However, it is uncontested that the petition was never finalized,
                 much less filed on his behalf. The Hearing Panel therefore
                 concludes that . . . [Ms. Sturm] was compensated for what it
                 determines was an unearned fee. . . . [Ms. Sturm also] failed to
                 provide a refund of the unearned Five Thousand Dollars
                 ($5,000.00) which was likewise not supported by
                 contemporaneous time records pursuant to the fee agreement[.]




       14
            West Virginia Rule of Professional Conduct 1.15(a) provided:

                         (a) A lawyer shall hold property of clients or third
                 persons that is in a lawyer’s possession in connection with a
                 representation separate from the lawyer’s own property. Funds
                 shall be kept in a separate account designated as a “client trust
                 account” in an institution whose accounts are federally insured
                 and maintained in the state where the lawyer’s office is situated,
                 or in a separate account elsewhere with the consent of the client
                 or third person. Other property shall be identified as such and
                 appropriately safe guarded. Complete records of such account
                 funds and other property shall be kept by the lawyer and shall be
                 preserved for a period of five years after termination of the
                 representation.
       15
         West Virginia Rule of Professional Conduct 1.16(d) provided, in relevant part, that
“[u]pon termination of representation, a lawyer shall take steps to the extent reasonably
practicable to protect a client’s interests, such as . . . refunding any advance payment of fee
that has not been earned. . . .”

                                                16

Finally, the HPS determined that Ms. Sturm violated Rules 3.2,16 8.117 and 8.4,18 based upon

its respective findings as to each rule as follows: 1) she “failed to make reasonable efforts

consistent with the stated and agreed upon objectives of her client, Mr. Brown, prior to his

release[;]” 2) she “failed to timely comply” with the ODC’s requests for information; and

3) she “failed to file the Petition for Habeas Corpus for Mr. Brown, prior to his release[.]19”

(Footnote added).



                 Regarding Mr. Greynolds’ complaint, the HPS found that Ms. Sturm violated

West Virginia Rule of Professional Conduct 1.320 by failing to file an appeal for Mr.

Greynolds after being appointed by the Court to do so. The HPS also found a violation of




       16
        West Virginia Rule of Professional Conduct 3.2 provided that “[a] lawyer shall make
reasonable efforts to expedite litigation consistent with the interest of the client.”
       17
         West Virginia Rule of Professional Conduct 8.1 provided, in relevant part, that “a
lawyer in connection with . . . a disciplinary matter, shall not: . . . knowingly fail to respond
to a lawful demand for information from . . . [the] disciplinary authority, except that this rule
does not require disclosure of information otherwise protected by Rule 1.6.”
       18
         West Virginia Rule of Professional Conduct 8.4 provided, in relevant part, that “[i]t
is professional misconduct for a lawyer to: . . . [e]ngage in conduct involving dishonesty,
fraud, deceit, or misrepresentation[, and] [e]ngage in conduct that is prejudicial to the
administration of justice.”
       19
         Except for the violations found by the HPS of Rules 1.1 and 1.16 in the
Brown/Wright-Ochoa case, Ms. Sturm admitted to every other rule violation in her
stipulations.
       20
            See supra n.10.

                                               17

Rule 1.4(a)21 due to Ms. Sturm’s failure to respond to Mr. Greynolds’ request for information

and status about his appeal. Finally, the HPS found that the Respondent violated Rule

8.4(d),22 because she

                 failed to timely withdraw, or attempt to withdraw, from
                 representation while believing she had no grounds to appeal, this
                 arguably resulted in a failure for anyone, including . . . [Mr.
                 Greynolds], to file an appeal. Regardless of the merits23 of this
                 appeal this arguably negatively impacted Mr. Greynolds’ rights.
                 Since she remained . . . [his] appointed counsel . . . [Ms. Sturm]
                 furthermore failed to perfect his appeal, regardless of its merits,
                 in a timely manner.

(Footnote omitted and footnote added).



                 Based upon the foregoing findings of misconduct, the HPS presented the

following recommended sanctions to the Court for its consideration in the Brown/Wright-

Ochoa case:

                 a.     That . . . [Ms. Sturm] shall be reprimanded;
                 [b].   That . . . [Ms. Sturm’s] practice shall be supervised for a
                        period of two (2) years by an attorney agreed upon
                        between the Office of Disciplinary Counsel and . . . [Ms.
                        Sturm], which shall run concurrent to the supervised




       21
            See supra n.11.
       22
            See supra n.18.
       23
        We make no determination regarding the merits of any appeal that may have been
taken on Mr. Greynolds’ behalf as the only issue before us involves his attorney’s
professional conduct.

                                                 18

                      practice under Case No. 15-0009 24 [the Greynolds case].
                      . . . [Ms. Sturm] shall meet with her supervising attorney
                      every two (2) weeks. The goal of the supervised practice
                      will be to improve the quality and effectiveness of . . .
                      [Ms. Sturm’s] law practice to the extend that . . . [her]
                      sanctioned behavior is not likely to recur;
              [c].	   That . . . [Ms. Sturm] shall refund the Five Thousand
                      Dollars ($5,000.00) retainer fee to Ms. Wright[-]Ochoa;
                      and
              [d].	   That, pursuant to Rule 3.15 of the Rules of Lawyer
                      Disciplinary Procedure, . . . [Ms. Sturm] shall pay costs
                      of this disciplinary proceeding.

(Footnote omitted). Further, in the Greynolds case, the HPS recommended that Ms. Sturm

be reprimanded and required to pay the costs of the disciplinary proceeding as sanctions for

the violations found in that case.



              The ODC consented to the forgoing sanctions recommended by the HPS.

Likewise, Ms. Sturm did not file any objections to the HPS’s reports, inclusive of the

foregoing recommended sanctions. This Court, however, did not concur with the

recommended sanctions and the case was set for oral argument.



                              II. STANDARD OF REVIEW

              In lawyer disciplinary proceedings, we apply the following standard of review:




       24
        In its brief, LDB notes that the recommendation that supervised practice run
concurrent with supervised practice in the Greynolds case was in error as there was no
recommended sanction for supervised practice in the Greynolds case.

                                              19

                        “A de novo standard applies to a review of the
                adjudicatory record made before the [Lawyer Disciplinary
                Board] as to questions of law, questions of application of the
                law to the facts, and questions of appropriate sanctions; this
                Court gives respectful consideration to the [Board’s]
                recommendations while ultimately exercising its own
                independent judgment. On the other hand, substantial deference
                is given to the [Board’s] findings of fact, unless such findings
                are not supported by reliable, probative, and substantial evidence
                on the whole record.” Syl. Pt. 3, Comm. on Legal Ethics of the
                West Virginia State Bar v. McCorkle, 192 W. Va. 286, 452
S.E.2d 377 (1994).

Syl. Pt. 1, Lawyer Disciplinary Bd. v. Conner, 234 W. Va. 648, 769 S.E.2d 25 (2015).

While we respectfully consider the HPS’s recommendations, “[t]his Court is the final arbiter

of legal ethics problems and must make the ultimate decisions about public reprimands,

suspensions or annulments of attorneys’ licenses to practice law.” Syl. Pt. 3, Comm. on

Legal Ethics of the W. Va. State Bar v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984). With

this standard of review in mind, we proceed with an examination of sanctions recommended

for imposition in this case.



                                      III. DISCUSSION

                The sole issue before the Court is a determination of the appropriate sanctions

to impose upon Ms. Sturm for her professional misconduct. The HPS recommended only

that we reprimand her in both cases, as well as impose several other lesser sanctions. Both

the ODC and Ms. Sturm advocate that this Court adopt the HPS’s recommended sanctions

in each case.

                                               20

               In syllabus point four of Office of Disciplinary Counsel v. Jordan, 204 W. Va.
495, 513 S.E.2d 722 (1998), this Court held

                      Rule 3.16 of the West Virginia Rules of Lawyer
               Disciplinary Procedure enumerates factors to be considered in
               imposing sanctions and provides as follows: “In imposing a
               sanction after a finding of lawyer misconduct, unless otherwise
               provided in these rules, the Court [West Virginia Supreme Court
               of Appeals] or Board [Lawyer Disciplinary Board] shall
               consider the following factors: (1) whether the lawyer has
               violated a duty owed to a client, to the public, to the legal
               system, or to the profession; (2) whether the lawyer acted
               intentionally, knowingly, or negligently; (3) the amount of the
               actual or potential injury caused by the lawyer’s misconduct;
               and (4) the existence of any aggravating or mitigating factors.”

We, however, also held in syllabus point five of Jordan that “[a]lthough Rule 3.16 of the

West Virginia Rules of Lawyer Disciplinary Procedure enumerates the factors to be

considered in imposing sanctions after a finding of lawyer misconduct, a decision on

discipline is in all cases ultimately one for the West Virginia Supreme Court of Appeals. .

. .” 204 W. Va. at 496, 513 S.E.2d at 723, Syl. Pt. 5, in part.



               After a thorough review of the record in this case, this Court, in focusing upon

all four of the Jordan factors, finds none to weigh in Ms. Sturm’s favor. Our examination

is prefaced with the recognition that “attorney disciplinary proceedings are primarily

designed to protect the public, to reassure it as to the reliability and integrity of attorneys and

to safeguard its interest in the administration of justice[.]” Comm. on Legal Ethics of the W.

Va. State Bar v. Keenan, 192 W. Va. 90, 94, 450 S.E.2d 787, 791 (1994).

                                                21

              As to the first Jordan factor, Ms. Sturm violated multiple duties owed to her

clients she represented in these cases, including the duties of candor, loyalty, diligence and

honesty. During the pendency of both matters, Ms. Sturm failed to file a petition for habeas

corpus that she was retained to file and she never filed an appeal in a criminal case that she

was court-appointed to file.25 She also failed to communicate with her clients in any

       25
          Ms. Sturm should have filed an Anders brief in the Greynolds case given that she
thought there were no meritorious grounds to appeal. See Syl. Pt. 3, State v. McGill, 230 W.
Va. 85, 88 n.7, 736 S.E.2d 85, 88 n.7 (2012) (holding that “[p]ursuant to principles contained
in Rule 3.1 of West Virginia Rules of Professional Conduct, an appellate remedy should not
be pursued unless counsel believes in good faith that error has been committed and there is
a reasonable basis for the extension, modification, or reversal of existing law[,]” but
“acknowledg[ing] that good faith may at times be defined by the legal obligation of counsel
to file a brief referring to any point in the record that might arguably support the appeal in
instances where a criminal defendant insists upon appeal after being advised that the case is
wholly frivolous. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
see also Turner v. Haynes, 162 W.Va. 33, 245 S.E.2d 629 (1978), Rhodes v. Leverette, 160
W.Va. 781, 239 S.E.2d 136 (1977).”).
                Although the filing of an Anders brief has been recognized and utilized for
years, this Court recently amended Rule 10(c)(10) of the West Virginia Rules of Appellate
Procedure, effective January 1, 2016, to now provide, in relevant part, the following
procedure for attorneys to follow when faced with the situation presented to Ms. Sturm:

                      The following requirements must be observed when
              counsel in a criminal, habeas corpus, or abuse and neglect case
              is directed by a client to file an appeal where counsel lacks a
              good faith belief that an appeal is reasonable and warranted
              under the circumstances:
                      (a) Counsel must engage in a candid discussion with the
              client regarding the merits of the appeal. If, after consultation
              with the client, the client insists on proceeding with the appeal,
              counsel must file a notice of appeal and perfect the appeal on the
              petitioner’s behalf. The petitioner’s brief should raise any
                                                                                   (continued...)

                                             22

meaningful way about their cases and the work she was supposed to perform for them. In

fact, Ms. Sturm never directly spoke with either Mr. Brown or Mr. Greynolds. While Ms.

Sturm did communicate with Ms. Wright-Ochoa regarding Mr. Brown’s case, the record is

clear that she never obtained permission from Mr. Brown to accept compensation from his

mother. Ms. Sturm also allowed Mr. Brown’s mother to control and make decisions in the

case, rather than relying upon any instructions from her client, Mr. Brown. Additionally,

Ms. Sturm failed to keep contemporaneous time records in Mr. Brown’s case insofar as she

failed to record specific dates, times or tasks that she had worked on in the matter. Further,

she failed to place client funds in her client trust account, failed to promptly refund client

funds, and failed to respond to requests from the ODC. Finally, Ms. Sturm failed to comply

       25
            (...continued)

                  arguable points of error advanced by the client. Counsel need

                  not espouse unsupportable contentions insisted on by the client,

                  but should present a brief containing appropriate citations to the

                  appendix and any case law that supports the assignments of

                  error.

                          (b) In extraordinary circumstances, if counsel is ethically
                  compelled to disassociate from the contentions presented in the
                  brief, counsel must preface the brief with a statement that the
                  brief is filed pursuant to Rule 10(c)(10)(b). Counsel should not
                  inject disclaimers or argue against the client’s interests. If
                  counsel is ethically compelled to disassociate from any
                  assignments of error that the client wishes to raise on appeal,
                  counsel must file a motion requesting leave for the client to file
                  a pro se supplemental brief raising those assignments of error
                  that the client wishes to raise but that counsel does not have a
                  good faith belief are reasonable and warranted.




                                                 23

with the scheduling order entered by this Court, by filing her brief with a motion out of

time.26 Ms. Sturm’s conduct most certainly impugned the integrity of legal profession and

the administration of justice. See Conner, 234 W. Va. at 656, 769 S.E.2d at 33 (stating that

“Ms. Conner’s conduct brought disrepute upon the legal system and profession.”).



              The second factor calls upon us to consider whether Ms. Sturm’s conduct was

intentional, knowing or negligent. The HPS found that Ms. Sturm acted negligently. The

HPS noted in both cases that “the ABA Standards for Imposing Lawyer Sanctions define

negligence as the failure of a lawyer to heed a substantial risk that circumstances exist or that

a result will follow, which failure is a deviation from the standard of care that a reasonable

lawyer would exercise in that situation.” The evidence in this case proves that, at a

minimum, Ms. Sturm acted negligently in her representation of these two clients.



              The third factor requires us to consider the actual or potential harm caused by

Ms. Sturm’s misconduct. Ms. Sturm testified that in the Brown/Wright-Ochoa case she

believed and still believes that there were viable grounds upon which to file a petition for

habeas corpus relief. As a result of her inaction in failing to file the habeas petition, the HPS

determined that




       26
        Further, Ms. Sturm’s motion to file her brief out of time failed to comply with West
Virginia Rules of Appellate Procedure 37, 38, and 39.

                                               24

              Mr. Brown suffered an actual injury in his continued
              incarceration without his Petition for Habeas Corpus being filed
              and he had to end up filing his own pro se Petition. Mr. Brown
              was subsequently released for serving his time, but it was over
              a two and a half years from the time . . . [Ms. Sturm] was first
              hired to file the Petition. . . .

The HPS also found that Mr. Greynolds suffered an injury as well. Specifically, the HPS

stated that Mr. Greynolds “did suffer an injury when his appointed counsel failed to either

withdraw, attempt to withdraw or file an Anders Brief on his behalf.” As the HPS found,

while Mr. Greynolds’ “odds of appellate success may have been slim, he will never know

with certainty whether he would have success[,]” because his attorney did nothing. We agree

with the HPS’s finding that the evidence supports the conclusion that injuries were sustained

by both Mr. Brown and Mr. Greynolds due to Ms. Sturm’s unprofessional conduct.



              We finally examine the presence of both aggravating and mitigating factors in

these two cases in ascertaining the proper sanction to be imposed. As we held in syllabus

point two of Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003),

“[m]itigating factors in a lawyer disciplinary proceeding are any considerations or factors that

may justify a reduction in the degree of discipline to be imposed.” We further held in

syllabus point three of Scott that

                     [m]itigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional problems;

                                              25

              (4) timely good faith effort to make restitution or to rectify
              consequences of misconduct; (5) full and free disclosure to
              disciplinary board or cooperative attitude toward proceedings;
              (6) inexperience in the practice of law; (7) character or
              reputation; (8) physical or mental disability or impairment; (9)
              delay in disciplinary proceedings; (10) interim rehabilitation;
              (11) imposition of other penalties or sanctions; (12) remorse;
              and (13) remoteness of prior offenses.

Id. at 210, 579 S.E.2d at 551, Syl. Pt. 3. Conversely, “[a]ggravating factors in a lawyer

disciplinary proceeding are any considerations or factors that may justify an increase in the

degree of discipline to be imposed.” Id., Syl. Pt. 4.



              As for mitigating factors, the HPS found the presence of a cooperative attitude

toward the proceedings and remorse in both cases. In the Brown/Wright-Ochoa case, the

HPS also found “no dishonesty or selfish motive” and “no prior adverse disciplinary findings,

although contemporaneous with this hearing she was also subject to a . . . [complaint in the

Greynolds case].” The HPS further found in the Brown/Wright-Ochoa case the fact Ms.

Sturm had modified her billing and practice methods to be mitigating. Finally, the HPS

noted in both cases that she had been under duress at the time of this matter due to

“significant personal events outside her control.” The HPS further noted in the

Brown/Wright-Ochoa case that while those events were not the fault of Mr. Brown or Ms.

Wright-Ochoa, her clients, “they provide[d] a reasonable explanation for some of . . . [Ms.

Sturm’s] communication lapses.”




                                              26

              As aggravating factors in both cases, the HPS found the presence of Ms.

Sturm’s experience in the practice of law and her prior disciplinary action by the

Investigative Panel of the LDB.27



              Taking into account all the mitigating and aggravating factors, we are

confounded as to why the HPS found the lack of prior “adverse” disciplinary findings as a

mitigating factor while also finding the presence of two prior Investigative Panel

admonishments to be an aggravating factor. As the HPS found, and the LDB advocates, it

should be considered mitigating that Ms. Sturm was only admonished in the two prior

disciplinary actions brought against her. The HPS notes in the Brown/Wright-Ochoa case

that Ms. Sturm “had no prior adverse disciplinary findings,” despite also recognizing the

prior disciplinary action by the Investigative Panel of the LDB. We are equally disturbed that

       27
         The first Investigative Panel admonishment was on February 8, 2013, and was for
violating Rule 1.1 (regarding competence); Rule 1.3 (regarding diligence) and Rule 1.5(c)
(requiring contingent fee agreements be in writing) of the West Virginia Rules of
Professional Conduct. Ms Sturm is currently charged with violations of Rule 1.1 and Rule
1.3.

        The second Investigative Panel admonishment was on October 31, 2013, and was for
violating Rule 3.4(c) (concerning disobeying an obligation under the rules of a tribunal) and
Rule 8.4(d) (pertaining to conduct that is prejudicial to administration of justice) of the West
Virginia Rules of Professional Conduct. Specifically regarding this admonishment, similar
to the Greynolds case, Ms. Sturm was appointed to pursue an appeal on behalf of a party in
an abuse and neglect matter. Ms. Sturm filed the proper notice of appeal and then failed to
perfect the appeal, resulting in the matter being dismissed. Further, Ms. Sturm failed to
respond to numerous phone calls made by the Clerk of the West Virginia Supreme Court to
her. Again, Ms. Sturm claimed that there was no meritorious grounds for an appeal, yet she
failed to advise the Court in any way.

                                              27

the LDB engaged in a game of semantics in its argument before the Court that Ms. Sturm

“had no prior disciplinary proceedings before this Honorable Court,” in an attempt to

mitigate Ms. Sturm’s prior admonishments by the Investigative Panel for conduct very

similar to the conduct at issue now. The manner in which these conflicting positions

espoused by the HPS and the LDB as the mitigating and aggravating factors were analyzed

is confusing at best. There is nothing in our rules or case law supportive of the proposition

that if the discipline is only an admonishment given by the Investigative Panel of the LDB,

and not this Court, it is not to be considered as aggravating. Rather, we have treated an

Investigative Panel admonishment to be aggravating just like any other disciplinary action.

See Lawyer Disciplinary Bd. v. Grindo, 231 W. Va. 365, 371, 745 S.E.2d 256, 262 (2013)

(“This Court finds in light of Mr. Grindo’s past history of being admonished by the

Investigative Panel of the LDB, there is case law that supports a 30-day suspension of Mr.

Grindo’s license. See e.g. Lawyer Disciplinary Board v. Sullivan, 230 W. Va. 460, 740
S.E.2d 55 (2013).”).



              Notwithstanding Ms. Sturm’s conduct in the cases sub judice, Ms. Sturm’s

prior conduct establishes her propensity for ignoring requests from the ODC and this Court

for information, as well as her pattern and practice of failing to file pleadings or appeals with

courts and failing to communicate with her clients. Our concern with Ms. Sturm’s conduct

in these two cases is heightened by her testimony that she has ninety to one hundred clients



                                               28

and handles a lot of court-appointed cases. Some of these individuals are in great need of

competent legal services, and it may take more effort and diligence to meet with them in

order to assure that their legal matters are being handled in a competent manner. While we

understand that sometimes a lawyer’s personal problems require the lawyer’s utmost

attention, this focus of a lawyer’s attention cannot come at the client’s expense. Rather, we

are extremely concerned about the repetitive nature of Ms. Sturm’s conduct regardless of her

personal problems. Ms. Sturm’s two prior admonishments failed to prevent her from

repeating similar conduct.



              Consequently, we find the recommended sanction of reprimand for both cases

to be too lenient given the repetitive nature of Ms. Sturm’s misconduct. Ms. Sturm’s conduct

is similar to that displayed by the attorneys in Conner and Lawyer Disciplinary Board v.

Hollandsworth, No. 14-0022 (W. Va. Sept. 18, 2014 ) (unreported order).28 Like the instant

case, in Conner, the Court was presented with an attorney who had, in relevant part, failed:

1) to appeal or take action in cases, including a criminal appeal; 2) to communicate with her

clients; 3) to appear before this Court as ordered; 4) to return an unearned fee; and 4) to




       28
         The LDB attempts to distinguish Conner and Hollandsworth due to the HPS in the
instant matter finding that Ms. Sturm’s conduct was negligent instead of intentional, that
“there is no evidence . . . [Ms. Sturm] failed to abide by a court Order,” and that several
mitigating factors are present in this case, which were not present in either Connor or
Hollandsworth. We find the LDB’s argument unpersuasive.

                                             29

comply with ODC’s requests for information. See 234 W. Va. at 27-29, 769 S.E.2d at 650­

52. As a result of the ethical violations in Conner, the HPS further found:

              the remorse shown by Ms. Conner during the disciplinary
              proceedings constituted a mitigating factor. Conversely, several
              aggravating factors also were present. Ms. Conner’s propensity
              to ignore requests from the ODC and this Court, Ms. Conner’s
              substantial experience in the practice of law, Ms. Conner’s
              exhibition of a pattern and practice of misconduct by failing to
              communicate with her clients and failing to diligently pursue
              cases on behalf of her clients, and Ms. Conner’s prior
              disciplinary proceedings constituted aggravating factors.

Id. at 34, 769 S.E.2d at 657. The HPS recommended as a sanction a thirty-day suspension

from the practice of law, in addition to requiring a refund of a retainer fee, imposing a two-

year period of supervisory practice, and requiring reimbursement to the LDB the costs of the

proceeding. Id. at 654, 769 S.E.2d at 31. This Court found that Ms. Connor’s conduct

warranted more than a thirty-day suspension and increased the length of her suspension to

ninety days. Id. at 658, 769 S.E.2d at 35.



              Likewise, in Lawyer Disciplinary Board v. Richard W. Hollandsworth, No. 14­

0022 (W. Va. Sept. 18, 2014) (unreported order), Mr. Hollandsworth was suspended for

ninety days after being appointed to represent a client in a habeas matter and failing to

contact his client, even after being ordered to do so. The client sought to have new counsel

appointed and when the circuit court failed to do so, the client filed a writ of mandamus with

this Court. We granted the writ, directed the circuit court to appoint new counsel and



                                             30

directed the Clerk of this Court to refer Mr. Hollandsworth to the ODC for his “lack of

diligence” in the case. In Hollandsworth, the HPS found many of the same professional

conduct violations that are present in the instant case. Specifically, the HPS found that Mr.

Hollandsworth “failed to pursue” his client’s petition for habeas corpus, failed to

communicate with his client, failed to keep his client informed about the status of his case,

and “failed in his responsibility as a court appointed attorney to represent his client

diligently[.]”



                 Consequently, based on all the foregoing, we find that a ninety-day suspension

from the practice of law is an appropriate sanction. In determining the appropriate sanction

for Ms. Sturm, we are guided by the principles set forth in syllabus point seven of Jordan:

                        “‘In deciding on the appropriate disciplinary action for
                 ethical violations, this Court must consider not only what steps
                 would appropriately punish the respondent attorney, but also
                 whether the discipline imposed is adequate to serve as an
                 effective deterrent to other members of the Bar and at the same
                 time restore public confidence in the ethical standards of the
                 legal profession.’ Syllabus Point 3, Committee on Legal Ethics
                 v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).” Syl. Pt. 5,
                 Committee on Legal Ethics v. Roark, 181 W. Va. 260, 382
S.E.2d 313 (1989).
204 W. Va. at 497, 513 S.E.2d at 724, Syl. Pt. 7. The totality of Ms. Sturm’s conduct

warrants more than a reprimand, especially in the light of the ineffectiveness of the two

admonishments that she already has received in other cases with similar conduct. Therefore,




                                               31

we impose a ninety-day suspension from the practice of law and adopt the remaining

recommendations made to this Court by the HPS.



                                   IV. CONCLUSION

              For the foregoing reasons, we impose the following sanctions: 1) that Ms.

Sturm’s law license be suspended for a period of ninety days pursuant to Rule 3.15 of the

West Virginia Rules of Lawyer Disciplinary Procedure;29 that following Ms. Sturm’s

suspension, her practice be supervised for a period of two years by an attorney agreed upon

between the ODC and Ms. Sturm; that Ms. Sturm meet with her supervising attorney every

two weeks with the goal of the supervised practice being to improve the quality and

effectiveness of her law practice to the extent that her sanctioned behavior is not likely to

recur; that Ms. Sturm refund the $5,000 retainer fee to Ms. Wright-Ochoa immediately; and

that prior to being automatically reinstated, pursuant to Rule 3.15, Ms. Sturm pay the costs

of the disciplinary proceeding in the Wright-Ochoa/Brown case and the Greynolds case.



                                             Law License Suspended and Other Sanctions.




       29
        As Ms. Sturm’s suspension will be for “a period of three months,” she is subject to
being automatically reinstated pursuant to the provisions of Rule 3.31 of the West Virginia
Rules of Disciplinary Procedure.

                                             32